Appellant filed a claim in the estate of which appellee is administratrix, for personal services alleged to have been rendered by the appellant to the *Page 603 
appellee's decedent. The appellee, as such administratrix, resisted the claim and the court found for the administratrix and rendered a judgment that the appellant take nothing by her claim. Following the overruling of the motion for new trial which contained the grounds that the decision of the court was not sustained by sufficient evidence and was contrary to law, this appeal was perfected, the error assigned being the overruling of said motion.
The evidence was all oral and conflicting and from that most favorable to the appellee it appears that the court was justified in concluding that the appellant rendered the services gratuitously without any expectation of payment at the time they were rendered and that there was no contract express or implied on the part of the appellee's decedent to pay for such services. It is true that from the conflicting evidence herein different courts might have drawn different inferences but since the trial court found for the appellee and there is evidence to sustain such finding this court can not disturb it. In the case of Hunt
v. Osborne (1907), 40 Ind. App. 646, 82 N.E. 933, the court said that it is well settled that for services voluntarily rendered by one person to another with no expectation at the time the services are rendered to charge therefor, there can be no recovery. On the authority of that case the judgment herein is affirmed. *Page 604